Appeal by the defendant from an order of the Supreme Court, Kings County (Marrero, J.), dated March 7, 2006, which, after a hearing to redetermine the defendant’s sex offender risk level pursuant to the stipulation of settlement in Doe v Pataki (3 F Supp 2d 456 [1998]), designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the determination to designate him a level three sex offender was supported by clear and convincing evidence based upon the facts contained in the presentence investigation report and the case summary prepared by the Board of Examiners of Sex Offenders (see People v Mingo, 49 AD3d 148 [2008]; People v Overman, 7 AD3d 596 [2004]; People v Burgess, 6 AD3d 686 [2004]).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. Spolzino, J.P., Florio, Miller and Dickerson, JJ., concur.